Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamal Mitchell appeals the district court’s order denying his motion for the return of property, pursuant to Fed. R.Crim.P. 41(g). We review the denial of a Rule 41(g) motion for return of property for an abuse of discretion. United States v. Chambers, 192 F.3d 374, 376 (3d Cir.1999). We have reviewed the record and find no abuse of discretion. Accordingly, we deny Mitchell’s motion for substantive relief and affirm for the reasons stated by the district court. See United States v. Mitchell, No. 1:02-cr-00025-JCC-1, 2008 WL 3914883 (E.D.Va. Aug. 20, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.